The plaintiff in error, hereinafter called defendant, was convicted in the district court of Oklahoma county of manslaughter in the first degree, and his punishment fixed at imprisonment in the state penitentiary for a term of 75 years.
The record discloses that in May, 1926, defendant, a negro 43 years of age, struck John C. Jamison, a negro minister, upon the head with an axe, which blow resulted in his death. The killing took place at the home of one Laura Williams, a colored woman of Oklahoma City. At the time Jamison was seated in a chair and the homicide was entirely unprovoked. The case was tried in September, 1926, and the appeal lodged in this court in April, 1927. No briefs in support of the appeal have been filed.
Where an appeal is prosecuted to this court upon conviction for a felony and no briefs in support of the appeal are filed, and no appearance for oral argument made, this court will not search the record to discover some error upon which to predicate a reversal, but will examine the record for jurisdictional or fundamental errors, and if none appear, and the evidence reasonably supports the verdict, the judgment will be affirmed. We have done this, and find that the evidence supports the verdict and no jurisdictional or fundamental error is apparent.
The case is affirmed.
DAVENPORT and CHAPPELL, JJ., concur. *Page 369